Citation Nr: 1824513	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right knee osteoarthritis status post meniscal repair, to include a right knee strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Additionally, with respect to right knee strain, although the RO previously adjudicated it as a separate service connection issue, the Board's review of the evidence of record reveals that it should more appropriately be considered as an additional disability that represents an aggravation of the Veteran's right knee osteoarthritis status post meniscal repair.  Consequently, instead of identifying the claim for service connection for right knee strain as a separate issue, the Board has identified the single issue of entitlement to service connection for right knee osteoarthritis status post meniscal repair, to include a right knee strain.  


FINDINGS OF FACT

1.  The Veteran's right knee condition was noted at the time of entry into active service.

2.  The evidence does not clearly and unmistakably show that the Veteran's pre-existing right knee disability was not aggravated by in-service injury or as a result of any incident in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee osteoarthritis status post meniscal repair, to include a right knee strain, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fact that the Board is granting the claim being considered on the merits, no further discussion of these duties is necessary.

II.  Service Connection

The Veteran contends that his right knee disability preexisted service and was aggravated by service and not due to the natural progression of the disease.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.
 
The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The Veteran reports that his right knee condition began in 1968, prior to service.  See VA Form 9.  His STRs document a right knee medial meniscus tear repair in 1968.  He also reports that he injured his right knee playing basketball prior to service.  See STRs; see also VA Form 646.

The Veteran received a VA knee and lower leg examination in August 2013.  The examiner diagnosed the Veteran with right knee osteoarthritis and right knee strain.  The examiner noted that his knee strain is as least as likely as not caused by or a result of in-service events and his right knee osteoarthritis was less likely as not permanently aggravated by service.

In his September 2013 VA examination, the examiner noted the Veteran's right knee injury prior to service while playing basketball in 1968 requiring surgical repair for a medial meniscus tear.  The examiner found no link between his knee strain and service nor a link between his right knee osteoarthritis and his right knee strain.  Further, the examiner noted no aggravation during service of his right knee condition after review of his STRs, and his separation examination noted a complete recovery.  The examiner noted that nothing in the record showed osteoarthritis being aggravated during or shortly after service.

The Veteran's June 3, 1969 Report of Special Diseases in his STRs notes a right knee injury in 1967 and a subsequent right knee surgery prior to service.  Accordingly, the Board finds that the Veteran is not entitled to the presumption of soundness.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

However, the Board finds that in-service evidence of an October 1969 twisting injury to the right knee in service is sufficient to invoke the presumption of aggravation.  Moreover, the August and September 2013 VA examiners' negative conclusions do not rise to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  The examiners conclude by stating that his right knee condition was "less likely as not" aggravated by service.  Furthermore, the competent, credible VA treatment records establish that the Veteran has also developed degenerative joint disease in his right knee.  Therefore, in light of the medical evidence that his right knee condition was aggravated by service, and the lack of clear and unmistakable evidence to rebut that presumption, the Board finds that service connection is warranted for right knee osteoarthritis status post meniscal repair, to include a right knee strain.


ORDER

Entitlement to service connection for right knee osteoarthritis status post meniscal repair, to include a right knee strain is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


